Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 03/11/2022.  
Claims 1-16 are currently pending, of which claims 1-6 and 16 are withdrawn.
The Drawings filed 12/17/2020 are approved by the examiner.
The IDS statements filed 12/17/2020 and 07/12/2021 have been considered. Initialed copies accompany this action.
Applicant’s election without traverse of Group II, claims 7-15, in the reply filed on 03/11/2022 is acknowledged.  Claims 1-6 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application claims priority to foreign applications KR 10-2018-0104009 and KR 10-2019-0105271, filed on 08/31/2018 and 08/27/2019, respectively, and PCT Application PCT/KR2019/01181, filed on 08/30/2019.  The effective filing date of the claimed invention has been determined to be 08/30/2019 (the filing date of the PCT Application) since Applicant has not filed certified English translations of the two foreign applications.  See MPEP 216.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-9 of U.S. application 16/496,613, which are pending issue (the scheduled issue date is 04/05/2022) as claims 1-7 of U.S. Patent No. 11,292,944.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to and recite limitations of a composition comprising a salt of lysine and citric acid and a solvent (e.g., water and additionally an alcohol) in substantially the same mixing molar ratio of lysine to citric acid (e.g., 1.7:1 to 1:3) and amount of solids (up to 70 parts by weight per 100 parts by weight of the composition).  The patented claims are to an “adhesive composition” which implies the instantly claimed presence of a component meeting the claimed thickener, stabilizer, or tackifier.  The patented claims anticipate many of the instant claims, and the two sets of claims are otherwise obvious variants of one another.  

s 7-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/253,588 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to and recite limitations of a composition comprising a salt of lysine and citric acid in an overlapping mixing molar ratio of lysine to citric acid (e.g., 1:1 to 1:7) and amount of lysine and citric acid salt (up to 70 parts by weight per 100 parts by weight of the composition).  The copending claims recite the further inclusion of chitosan, which reads on the claimed thickener, stabilizer, or tackifier.  The copending application’s claims are to an “adhesive composition” which the copending application’s specification indicates include a solvent including water and/or an alcohol.  The two sets of claims are obvious variants of one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	In claim 14, the equation “[Equation 4]	relative efficiency of water-holding capacity (%) =  [1-(moisture decrease ratio of the soil after spraying of composition/moisture decrease ratio of the soil after spraying water)]x100” is unclear so as to render the claim indefinite.  First, the terms “the soil” in “moisture decrease ratio of the soil after spraying of composition” and “moisture decrease ratio of the soil after spraying water” lack sufficient antecedent basis in the claim(s).  The instant and parent claim(s) do not recite or necessarily give clear antecedent basis for a “soil” itself.  Second, the meanings of the moisture decrease ratio variables of the recited equation (“moisture decrease ratio of the soil after spraying of composition” and “moisture decrease ratio of the soil after spraying water”) are not defined in the claim.  The specification discusses equation 4 and may define additional supplementary equations for obtaining equation 4 at para. [00232]-[00243] of the specification, but it is improper to import claim limitations from the specification.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  If the additional equations in the specification are how equation 4’s variables are defined, Applicant is suggested to amend the instant claim to clearly recite these meanings in order to overcome the present indefiniteness of equation 4’s variables.   
	In claim 15, it is unclear how the limitation “a compressive strength of soil on which the soil stabilizer composition is sprayed and dried at a temperature of 60°C, is 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 102(a1) as being anticipated by FR 1,458,094 A.  An English language machine translation of the reference is appended to the copy of the reference provided with this correspondence.
FR 1,458,094 A teaches a composition comprising a salt of lysine and citric acid (lysine citrate) and a solvent (water or ethyl alcohol).  See lines 17-18 and 30-31 of the translation.  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II. 

Claims 7-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by IT 1,177,563 B.
As to claim 7, IT 1,177,563 B teaches pharmaceutical compositions comprising tri-L-lysine monocitrate.  A preferred composition on page 18 (and its English language translation) of the reference is: 

    PNG
    media_image1.png
    241
    423
    media_image1.png
    Greyscale

A preferred pharmaceutical form is the following:
tri-L-arginine monocitrate 	5.65 g
tri-L-lysine monocitrate 		5.75 g
sorbitol 				20.00 g
methylparahydroxybenzoate 	45 mg
propylparahydroxybenzoate	 5 mg
ethyl alcohol 			1 ml
natural apricot flavoring 		0.5 ml
purified water to 		100 ml

which is a composition comprising a salt of lysine and citric acid (tri-L-lysine monocitrate) and a solvent (water or ethyl alcohol).  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II.
	As to claim 8, the reference’s preferred composition comprises a thickener (sorbitol).
	As to claim 9, the reference’s preferred composition has a mixed mol ratio of lysine and citric acid within from 5:1 to 1:5 (tri-L-lysine monocitrate has 3 moles of lysine and 1 mol of citric acid, i.e., 3:1 in terms of the claimed mol ratio).
	As to claim 10, the reference’s preferred composition has an aqueous solvent (water), and the aqueous solvent comprises at least one of water and alcohol (the composition includes both water and ethyl alcohol).  The claimed limitation that “the aqueous solvent comprises at least one selected from water and alcohol” is interpreted that the solvent comprises 1) water or 2) water and alcohol since the term an “aqueous solvent” requires water. 
	As to claim 11, the reference’s preferred composition meets the claimed limitation that the solid content of the composition is within the range from about 0.1 to 
	As to claims 12-14, the claimed viscosity, initial tack, and the claimed relative efficiency of water-holding capacity represented by the recited equation of the composition being about 1 to 300% is presumed to be inherent of the reference’s preferred composition.  The preferred composition is physically identical in structure to that of the instant claims, e.g., a composition containing a salt of lysine and citric acid, an aqueous solvent, and a thickener, within the claimed mol ratio of 5:1 to 1:5 lysine to citric acid and claimed solids content of 0.1-70 parts by weight per 100 parts composition, as described above.  See MPEP 2112.01, I and II.

Claim 7 is rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Yamamoto et al. (WO 2006/001345 A1, hereinafter Yamamoto).  An English language machine translation of Choi is appended to the copy of the reference provided with a previous correspondence.  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of .
Yamamoto teaches a composition comprising a salt of lysine and citric acid and a solvent (a salt composed of lysine and citric acid and an aqueous solution thereof, abstract and para. 0019, and the salt also exists as solvates with water or various organic solvents, para. 0035-0036).  

Claims 7-14 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Choi et al. (WO 2018/174570 A1, hereinafter Choi).  An English language machine translation of Choi is appended to the copy of the reference provided with this correspondence. 
	As to claim 7, Choi teaches a composition comprising a salt of lysine and citric acid and a solvent (a composition comprising lysine, citric acid, and water, wherein the lysine and citric acid in the form of a salt solution, abstract and para. 0006 and 0028).  The recitation in the instant claim’s preamble that the composition is a soil stabilizer composition merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, and is thus not considered a limitation and is extended little patentable weight.  See MPEP 2111.02, II. 
	As to claim 8, Choi teaches the composition further comprises at least one of a thickener, a stabilizer, or a tackifier (para. 0058; para. 0069 lists exemplary thickeners; para. 0070 lists exemplary surfactants, i.e., stabilizers, and para. 0075 lists exemplary stabilizers; para. 0061 lists exemplary tackifiers). 

	As to claim 10, Choi teaches the solvent is an aqueous solvent (water, described above), and the aqueous solvent comprises at least one of water and alcohol (the solvent is water, as described above, and Choi further teaches the composition may further include an alcohol solvent in addition to the water, para. 0038).  The claimed limitation that “the aqueous solvent comprises at least one selected from water and alcohol” is interpreted that the solvent comprises 1) water or 2) water and alcohol since the term an “aqueous solvent” requires water. 
	As to claim 11, Choi teaches an amount of the solid content in the composition is 0.1 to 70 parts by weight solid content based on 100 parts by weight of the composition (para. 0031). 
	As to claims 12 and 13, Choi teaches working examples of compositions directly having viscosities within the claimed range from about 1.0 to 50,000 mPa-s at a temperature of 25°C and initial tacks (initial adhesion) from about 0.1 to 20 mJ at a temperature of 25°C (see Examples 4-1 to 4-7 and 4-9 to 4-19 in Tables 6 and 7 on pages 18 and 19 of the original document; the properties are measured at 25°C, para. 0123). 
	As to claim 14, the claimed relative efficiency of water-holding capacity represented by the recited equation of the composition being about 1 to 300% is presumed to be inherent of Choi’s composition.  Choi’s composition is physically identical in structure to that of the instant claims, e.g., a composition containing a salt of 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 23, 2022